Citation Nr: 1729272	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-40 525	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 2, 2011, in excess of 30 percent prior to February 5, 2013, and in excess of 50 percent thereafter for panic attacks, anxiety, and depressive disorder.

2. Entitlement to a rating in excess of 10 percent prior to December 2, 2011, and in excess of 30 percent thereafter for cervical strain.

3. Entitlement to a compensable rating prior to December 5, 2011, and in excess of 30 percent thereafter for migraine headaches.

4. Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia/herniated disc and esophageal reflux.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A rating decision, issued by the RO in April 2013, increased the Veteran's initial 10 percent rating for panic attacks, anxiety, and depressive disorder to 30 percent from December 2, 2011 to February 4, 2013, and from February 5, 2013, the Veteran's rating was increased to 50 percent. This same rating decision increased the Veteran's initial rating of 10 percent for cervical strain to 30 percent from December 2, 2011, and increased the initial noncompensable rating for migraine headaches to 30 percent from December 4, 2011. Finally, the April 2013 rating decision granted TDIU from February 5, 2013. An April 2013 supplemental statement of the case continued to deny service connection for esophageal reflux.



FINDING OF FACT

On March 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On March 30, 2017, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, wherein he stated he wanted to cancel his appeal.  The Board finds that the Veteran has properly withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




___________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


